Title: From George Washington to the United States Senate, 3 August 1789
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
New York August 3, 1789

A List having my signature to it is herewith presented to you, containing the names of Persons whom I nominate as Collectors, Naval Officers and Surveyors for the Ports to which their Names are respectively annexed; And as several applications have been addressed to the President and Senate conjointly I lay all under this description before you, for your information.

Go. Washington

 

New York, August 3d 1789



New Hampshire


Districts & Ports
Officers
Nominations


1.
Portsmouth
{
Collector
Joseph Whipple


Naval Officer
Eleazer Russell


Surveyor
Thomas Martin



  

Massachusetts


Districts & Ports
Officers
Nominations


1.

Newbury Port
{
Collector
Stephen Cross





Naval Officer
Jonathan Titcomb





Surveyor
Michael Hodge


2.

Gloucester
{
Collector
Eppes Sergeant





Surveyor
Saml Whittemore


3.
{
Salem
{
Collector
Joseph Hiller


&
Naval Officer
William Pickman



Surveyor
Barthw Putnam


Beverly

Surveyor
Josiah Batchelor




Ipswich

Surveyor
Jeremh Stainiford


4.

Marblehead

Collector
Richard Harris


5.
{
Boston &
{
Collector
Benjamin Lincoln



Naval Officer
James Lovell




Charlestown
Surveyor
Thomas Melvill


6.

Plymouth

Collector
William Watson


7.

Barnstable

Collector
Joseph Otis


8.

Nantucket [&]







Sherbourne

Collector
Stephen Hussey


9.

Edgartown

Collector
John Pease


10.

New Bedford

Collector
Edward Pope


11.

Dighton

Collector
Hodijh Baylis


12.

York

Collector
Richd Trevett


13.
{
Biddeford &






Pepperellborough

Collector
Jeremh Hill


14.
{
Portland &
{
Collector
Nathl Fosdick



Falmouth
Surveyor
James Lunt


15.

Bath

Collector
William Webb


16.

Wiscassett

Collector
Frans Cook


17.

Penobscot

Collector
John Lee


18.

Frenchman’s Bay

Collector
Melith Jordon


19.

Machias

Collector
Stephen Smith


20.

Passamaquodi

Collector
Lewis Fredk







Delesdenier



  

Connecticut


Districts & Ports
Officers
Nominations


1.
New London
{
Collector
Jedediah




Huntington



Surveyor
Nathl Richards



Stonington

Surveyor
Jonathn Palmer



Middletown

Surveyor
Asher Miller


2.
New Haven
{
Collector
Jonathan Fitch



Surveyor
Hezekh Rogers


3.
Fairfield

Collector
Saml Smedley


  

New York


Districts & Ports
Officers
Nominations


1.
Sagg Harbour

Collector
John Gelston


2.
New York
{
Collector
John Lamb


Naval Officer
Benja. Walker


Surveyor
John Lasher



City of Hudson

Surveyor
John C. Tenbroeck



Albany

Surveyor
Jeremh Lansing


  

New Jersey


Districts & Ports
Officers
Nominations


1.
Perth-Amboy
Collector
John Halstead


2.
Burlington
Collector
John Ross



Little Egg Harbour
Surveyor
Ebenezer Tucker


3.
Bridgetown
Collector
Eli Elmer


  

Pensylvania


Districts & Ports
Officers
Nominations


1.
Philadelphia
{
Collector
Sharpe Dulany


Naval Officer
Frederick Phile


Surveyor
Samuel Meredith


  

Delaware


Districts & Ports
Officers
Nominations


1.
Wilmington
Collector
George Bush



  

Maryland


Districts & Ports
Officers
Nominations


1.
Baltimore
{
Collector
Otho H. Williams


Naval Officer
Robt Purviance


Surveyor
Robt Ballard


2.
Chester

Collector
John Scott


3.
Oxford

Collector
Jeremh Banning


4.
Vienna

Collector
John Muir


5.
Snow Hill

Collector
John Gunby


6.
Annapolis

Collector
John Davidson


7.
Nottingham

Collector
George Biscoe



Town Creek

Surveyor
Robert Young


8.
Nanjemoy

Collector
John Coates Jones



St Marys

Surveyor
Robert Chesley


9.
George Town

Collector
James McCubbin






Linghan


  

Virginia


Districts & Ports

Officers
Nominations


1.

Hampton

Collector
Jacob Wray


2.
{
Norfolk
{
Collector
William Lindsay


&
Naval Officer
Philemon




Gatewood



Portsmouth
Surveyor
Daniel Bedinger




Suffolk

Surveyor
Archibd







Richardson




Smithfield

Surveyor
James Wells


3.
{
Bermuda Hundred
{
Collector
William Heth


or
&



City-Point
Surveyor
Christr Roan




Richmond

Surveyor
David Lambert




Petersburgh

Surveyor
John Gibbons


4.

York Town

Collector
Abraham Archer




West Point

Surveyor
John Spotswood







Moore


5.

Tappahannock

Collector
Hudson Muse




Urbanna

Surveyor
Stage Davis




Port Royal

Surveyor
George Catlett




Fredericksburg

Surveyor
William Lewis



6.

Yeccomico River
}






including Kinsale
Collector
Vincent Redman


7.

Dumfries
}



 


including New-port
Collector
Richd Marshall Scott


8.

Alexandria
{
Collector
Charles Lee





Surveyor
Samuel Hanson


9.

Folly Landing

Collector
William Gibb


10.

Cherry Stone

Collector
George Savage


11.

South Quay

Collector
Thomas Bowne


12.

Louisville

Collector
Peyton Short


  

South Carolina


Districts & Ports
Officers
Nominations


1.
George Town

Collector
John Cogdell


2.
Charleston
{
Collector
George Abbot Hall


Naval Officer
Isaac Motte


Surveyor
Edward Weyman


3.
Beaufort

Collector
Andrew Agnew


  

Georgia


Districts & Ports
Officers
Nominations


1.
Savannah
{
Collector
John Habersham


Naval Officer
Benja. Fishbourn


Surveyor
John Berrien


2.
Sunbury

Collector
Cornelius Collins


3.
Brunswick

Collector
George Handley


4.
St Marys

Collector
James Seagrove



Go: Washington

